DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 20 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 and 03/07/2022 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under U.S.C. 102(a)(1)as being anticipated by Straka et al. (U.S. Patent Publication No. 2017/0367543 A1).
Regarding Independent Claim 1, Straka teaches a skincare device (Appliance, 100; Fig. 1A), comprising: a brushhead (brushhead, 120)  including a marking (marking, 240; Paragraph [0074]) disposed on a surface of the brushhead (120; Paragraph [0073]), the marking including a shape (strip; Paragraph [0102]) and a color (Aluminum coated or metallic in color; Paragraph [0102]), a body (body, 102) including a motor assembly (motor assembly, 112) configured to oscillate the brushhead (Paragraph [0064]); and a first optical encoder (brush encoder, 140) configured to detect the marking and determine an identity of the brushhead (120; Paragraph [0077]) .  
Regarding Claim 2, Straka teaches the  device (100; Fig. 1A)  wherein the marking (240) includes a height (as shown in Fig. 2A) defined by a difference between a surface of the marking and the surface of the brushhead (120) upon which the marking (240) is disposed, the surface of the marking (240) being parallel to the surface of the brushhead (120; Fig. 2A).  
Regarding Claim 3, Straka teaches the  device (100; Fig. 1A) wherein the identity of the brushhead (120) is based on the shape, color, and height of the marking (240; Paragraphs [0019] and [0075]).  
Regarding Claim 4, Straka teaches the  device (100; Fig. 1A) wherein the first optical encoder  (140) is configured to determine the height of the marking (240) based on a focal distance between the first optical encoder and the surface of the marking (Paragraph [0077]).  
Regarding Claim 5, Straka teaches the  device (100; Fig. 1A)  wherein the brushhead (120) includes a pattern of a plurality of the marking (240; Fig. 2A), the identity of the brushhead (120) being based on the pattern (Paragraph [0056]).  
Regarding Claim 6, Straka teaches the  device (100; Fig. 1A) wherein each marking (240) in the pattern produces a waveform when detected by the first optical encoder (140; Paragraph [0056]).  
Regarding Claim 7, Straka teaches the device (100; Fig. 1A) wherein the marking (240) is formed by printing (Paragraph [0074]).  
Regarding Claim 8, Straka teaches the  device (100; Fig. 1A) wherein the height of the marking (240) is increased relative to the surface of the brushhead (120) by printing additional layers of ink (Paragraph [0102]; Fig. 3D).  
Regarding Claim 9, Straka teaches the  device (100; Fig. 1A) wherein the height of the marking (240; Fig. 3D) is increased relative to the surface of the brushhead (120) by additive printing (Paragraph [0102]; Fig. 3D).  
 Regarding Claim 10, Straka teaches  device (100; Fig. 1A)  wherein the height of the marking (240)  is decreased relative to the surface of the brushhead (120) by removing material from the surface of the brushhead (120; Paragraph [0102] – the strip can have different stacked layers; thus the marking can be decreased relative to the surface of the brushhead).
Regarding Claim 11, Straka teaches the  device (100; Fig. 1A) wherein the height of the marking (240) is decreased relative to the surface of the brushhead by engraving (Paragraph [0074] – when using engraving, the height of the marker is reduced as there is no film stacked upon one another but the marking is engraved on a part of the brushhead).  
Regarding Independent Claim 12, Straka teaches a method, comprising: detecting, via a first optical encoder (140) disposed on a body (102) of a skincare device (Fig. 1A), a marking (240) disposed on a surface of a brushhead (120), the marking (240) including a shape and a color (strip; Paragraph [0102]) and a color (Aluminum coated or metallic in color; Paragraph [0102]), the body (102) including a motor assembly (112) configured to oscillate the brushhead (120; Paragraph [0064]); and determining an identity of the brushhead (120) based on the marking (240; Paragraph [0077]) .  
 Regarding Claim 13, Straka teaches the method wherein the marking (240) includes a height (as shown in Fig. 2A) defined by a difference between a surface of the marking and the surface of the brushhead (120) upon which the marking (240) is disposed, the surface of the marking (240) being parallel to the surface of the brushhead (120; Fig. 2A).  
 Regarding Claim 14, Straka teaches the method wherein the identity of the brushhead (120) is based on the shape, color, and height of the marking (240; Paragraphs [0019] and [0075]).  
Regarding Claim 15, Straka teaches the  method wherein determining the height of the marking (240) is based on a focal distance between the first optical encoder and the surface of the marking (Paragraph [0077]).  
Regarding Claim 16, Straka teaches the  method wherein the brushhead (120) includes a pattern of a plurality of the marking (240; Fig. 2A), the identity of the brushhead (120) being based on the pattern (Paragraph [0056]).  
Regarding Claim 17, Straka teaches the method wherein each marking (240) in the pattern produces a waveform when detected by the first optical encoder (140; Paragraph [0056]).  
Regarding Claim 18, Straka teaches the method wherein the marking (240) is formed by printing (Paragraph [0074]).  
Regarding Claim 19, Straka teaches the  method wherein the height of the marking (240; Fig. 3D) is increased relative to the surface of the brushhead (120) by additive printing (Paragraph [0102]; Fig. 3D).  
Regarding Claim 20, Straka teaches the wherein the height of the marking (240)  is decreased relative to the surface of the brushhead (120) by removing material from the surface of the brushhead (120; Paragraph [0102] – the strip can have different stacked layers; thus the marking can be decreased relative to the surface of the brushhead).
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent Publication No. 2017/0367471 A1 teaches a skincare device, comprising: a brushhead including a marking disposed on a surface of the brushhead, the marking including a shape and a color; a body including a motor assembly configured to oscillate the brushhead; and a first optical encoder configured to detect the marking and determine an identity of the brushhead.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723